MEMORANDUM **
Carthell Roberts, a California state prisoner, appeals pro se the district court’s *664dismissal of his 42 U.S.C. § 1983 action alleging that the defendants violated his constitutional rights by denying him parole. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, and affirm. See Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir.1997) (holding that a prisoner’s challenge to parole proceedings must be brought as a petition for writ of habeas corpus, and not as a section 1983 action).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.